                       Case 1:20-cv-08243-ER Document 27 Filed 04/27/21 Page 1 of 2




                                                THE CITY OF NEW YORK
 JAMES E. JOHNSON                             LAW DEPARTMENT                                                   BRIAN KRIST
 Corporation Counsel                              100 CHURCH STREET                                         Tel.: 212-356-2471
                                                  NEW YORK, NY 10007                                email: bkrist@law.nyc.gov




                                                                       April 27, 2021
         Hon. Edgardo Ramos
         United States District Judge
         United States District Court
          for the Southern District of New York
         United States District Courthouse
         40 Foley Square
         New York, NY 10007

                          Re:    N.L-C. v. New York City Dept. of Educ.
                                 Dkt. No. 20-cv-08243 (ER)

         Your Honor,

         I am an Assistant Corporation Counsel in the office of James E. Johnson, Corporation Counsel of
         the City of New York and counsel for the Defendant New York City Department of Education
         (“DOE”) in the above-referenced matter. I write, with the consent of the Plaintiff, to request an
         adjournment of the April 28, 2021 conference scheduled by the Court to May 7, 2021 or as soon
         thereafter as counsel may be heard.

                 Prior to the Court’s scheduling of this conference, I was already scheduled to attend a
         quarterly meeting of the New York State Board for Public Accountancy – of which I am a
         member – on April 28, 2021 that I am unable to re-schedule. Counsel for the parties are both
         available on May 7, 2021 however, and will confer to identify additional dates if the Court
         requires.

                  Please accept my thanks for the Court’s time and consideration of this request.

Defendant's request for an adjournment is granted. The
conference is rescheduled to May 7, 2021, at 2:30 p.m.         Respectfully Submitted,
The parties are directed to call (877) 411-9748 at that time     /s/ Brian Krist
and enter the access code 3029857, followed by the pound       Brian Krist
(#) sign when prompted.                                        Assistant Corporation Counsel
                                                               Counsel for the Defendant
It is SO ORDERED.                                  .
                                   04/27/2021
         Case 1:20-cv-08243-ER Document 27 Filed 04/27/21 Page 2 of 2




cc: Counsel of Record (via ECF)




                                      2
